ON APPLICATION FOR REHEARING
PER CURIAM.
The decree rendered by this court on March 10, 1930, is amended so as to read as follows:
“It is ordered, adjudged and decreed that the judgment appealed from be and it is amended so as to reduce the amount thereof to $171.50, with interest at 8 per cent per annum from September 15, 1928, to May 17, 1929, subject to a credit of $171.50, costs of the city court to be paid by defendant and appellant, and costs of this court to be paid by plaintiff and appellee, and as thus amended the judgment is affirmed.”
The application for rehearing is refused.